        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 1 of 37




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

__________________________________________
                                          )
UNITED STATES OF AMERICA                  )
                                          )
 V.                                       )                 Criminal No. 18-10450-MLW
                                          )
HENRI SALVADOR GUTIERREZ                  )
_________________________________________ )


                  MEMORANDUM OF LAW IN SUPPORT OF
          DEFENDANT’S MOTION TO SUPPRESS COERCED STATEMENTS

        Henri Salvador Gutierrez’s thoughts and words were secretly seized from him and

subsequently recorded by a cooperating agent of the government on October 24, 2018. This

occurred not because Gutierrez mistakenly brought the agent (hereinafter “CW-13”) into his

confidence but because Gutierrez was delivered by his keepers from the designated institution in

Essex County where state judicial officers ordered him detained for his state court prosecution,

to an entirely separate jailhouse: the Middlesex County House of Correction at Billerica,

Massachusetts (hereinafter “Billerica”).

       Awaiting Gutierrez’s arrival there, much like an apprehensive airline traveler stranded at

an intermediate airport far from his ultimate destination by a disabled plane, was CW-13, a

violent criminal and a senior member or high-ranking associate of the alleged transnational

criminal organization colloquially known as La Mara Salvatrucha or simply “MS-13.” CW-13’s

antisocial characteristics were, the government would have us believe, in his past as he had

embraced his more recently acquired sense of civic responsibility and newly commissioned

status as an agent of the government. CW-13 had begun the interview process for that position

on or about February 16, 2016 (United States v. Recines Garcia, 15-cr-10338-FDS; Dkt # 189);



                                                1
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 2 of 37




June 16, 2016 (Bates 05673-05680); with follow-up interviews occurring on December 13, 2016

(Bates 05681-05686); and February 16, 2017 (Bates 05687-05690) (Attached herein at Exhibit

“A,” 1-3). This vetting process culminated in the parties’ agreement to affiliate, the details of

which were crystalizing by March 3, 2017 (Dkt # 957), became more concrete and definite at

least by March 23, 2017, as the suite of agreements exchanged that day evidence (Bates 05696-

5701), and were preliminarily approved by the district court and executed by the parties on April

12, 2017 (Dkt # 1051-1053)1 (Attached herein as Exhibit “B”).

         With CW-13 duly “deputized” as a pro tempore member of the government team, then

ready, willing, and able, as well as duly empowered and motivated, to provide substantial

assistance in the investigation of another person who has committed an offense as of that time,

all that remained was for the government to cause opportunity to knock. When it did so on or

after Labor Day 2018, CW-13 did not disappoint, first privately obtaining the information

desired by those who would make recommendations to the Court about when he would regain

some freedom and then agreeing with the government team prosecuting him to orchestrate the

audio recording of a sequel to the original colloquy. On October 24, 2018, this surreptitious

recording of the information originally derived from the deliberate elicitation of information

from Gutierrez occurred, appearing as a reprise of earlier dialogue gleaned by CW-13 from the

successful intimidation and coercion of Gutierrez to obtain information from him about a joint

venture homicide in Lynn, Massachusetts on July 30, 2018 (and earlier crimes), committed, inter

alia, by him and others as members of a group self-identifying themselves as the “Sykos MS-13”



1
 At this point in time, CW-13’s situation is appropriately analogous to that of a worldly-wise tort lawyer who has
successfully persuaded a somewhat dubious client in need of the type of service under consideration that he is best
suited to represent the client’s (e.g., the United States’) interests. On that April 12, 2017, date the newly minted
agent returned to his “office” (Billerica), contingency agreement in back pocket, to “work his magic” on the case
and thereby serve the client’s interests for the mutual benefit of both.


                                                          2
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 3 of 37




clique. That this occurred within the secure confines of a Massachusetts penal institution was

anything but serendipitous. Rather, it was the end product of a concerted and coordinated effort

by CW-13, ably assisted and coordinated by law enforcement agents and correctional personnel.2

        The secret recordings are inadmissible for a number of reasons: primarily because they

are the product of coercion, but also because they were made without the defendant’s knowledge

or consent, and without a warrant and without benefit of legal representation. The coercion was

pervasive and began from the start, as CW-13 initially presented himself to Gutierrez not only as

a violent, hardened, longtime criminal, but also as a senior MS-13 member from a different,

more established and superior clique than the one Gutierrez had thrown in with. He related to

Gutierrez that he had achieved “homeboy” status by murdering someone, along with a

confederate whose street name was “El Nino.” He also regaled Gutierrez with tales of his

expertise with a baseball bat and his willingness to employ it to achieve his own ends.3




2
  CW-13’s original sentencing hearing was for July 6, 2017, in Recines Garcia, 15-cr-10338-FDS (Dkt # 1053). On
May 25, 2017, it was moved sua sponte to September 12, 2017, and moved again on July 21, 2017 (Dkt # 1239) to
December 12, 2017. It was moved yet again on November 28, 2017 (Dkt # 1650) to May 4, 2018, and then on
March 9, 2018, rescheduled sua sponte to September 26, 2018. On July 13, 2019, CW-13’s sentencing was again
rescheduled sua sponte (as one of a number of rescheduled sentencings in the case) to October 15, 2018 (Dkt #
2596), before again being moved to November 29, 2018 (Dkt # 2672), and then again (apparently sua sponte) on
November 27, 2018 (Dkt # 2861) to January 25, 2019, when it finally occurred. The initial Indictment in this case,
United States v. Flores et al. (18-CR-10450-MLW), was returned on November 28, 2018.
3
  The history and background of CW-13’s “audience” for this exposition, Gutierrez, has been succinctly described in
the Defendant Eliseo Vaquerano Canas & Jonathan Tercero Yanes’s Joint Motion in Limine to Exclude Statements
Made By Salvador-Gutierrez to CW-13 (Dkt #357). There is little need to guild the lily beyond providing the basic
setting for Gutierrez’s story:

        On June 17, 2014, Henri Salvador-Gutierrez arrived in the United States as a child after crossing
        the border between Texas and Mexico. He was 15 years old and alone. On this journey, which
        spanned several countries, he witnessed women being sexually assaulted and hurt.

        Salvador-Gutierrez came to the United States to join his mother who had left him when he was
        just two years old. In El Salvador he was left in the care of his grandmother. He was often abused
        by both his grandmother and her friends. Id. In his hometown in El Salvador, he witnessed regular
        violence in the community. The violence and danger of street gangs was so severe that he stopped
        going to school in the 5th grade.


                                                         3
           Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 4 of 37




          The opportunity for CW-13 to do so arose in this fashion: Gutierrez and three others,

 Elisio Vaquerano Canas, Erick Lopez, and Maynor Maltez Romero, were arrested in Peabody,

 Massachusetts for unlicensed joint possession of a firearm on August 1, 2018; they were held

 and charged on August 2, 2018, and ordered detained at the Essex County Correctional Facility

 at Middleton (hereinafter “Middleton”). See Complaint 1886-CR09861, Peabody District Court.

          Intervening proceedings in the Massachusetts Superior Court culminated in an Order of

 August 27, 2018, affirming Gutierrez’s earlier detention at Middleton (see docket in 1877-BP-

 0587, Feeley, J.) (attached herein at Exhibit “C”). Implementing Judge Feeley’s decision then

 occurred at a court hearing of September 6, 2018, when Peabody District Court Judge Barretto

 again directed that Gutierrez be committed to the Middleton facility (attached herein at Exhibit

 “D”).4

          Instead, without further court order and in apparent disregard of the provisions of M.G.L.

 c. 276, §52A (attached herein at Exhibit “E”), Gutierrez was summarily taken to (together with

 co-defendant, Eliseo Vaquerano Canas, who was dropped off at the Nashua Street Jail facility in




          When he arrived in the United States, he was reunited with his mother who lived in Somerville,
          MA. Despite having dropped out of school in the 5 th grade, he was enrolled in the 9th grade in
          English learner Classes. He spoke little to no English and was given an IEP.

          Noting his profound intellectual disadvantages, he was administered various academic tests in
          November of 2015. His scores on the Wechsler Individual Achievement Test were all below the
          3rd percentile, meaning more than 97% of children his age achieved higher scores. At that time,
          when he was 15 years old, he was only able to write 5 letters of the alphabet.

          He was also administered the Weschler Intelligence Scale for Children to assess his cognitive
          functioning. He scored in the Borderline Range for Verbal Comprehension, in the Very Low
          Range for Perceptual Reasoning, Processing Speed, and for Working Memory. Based upon this
          testing his was diagnosed with an Intellectual Disability and enrolled in special education services.
          He was also diagnosed with Post Traumatic Stress Disorder.

Id. 2-3 (internal citations omitted).
 4
  The inaction between August 27, 2018, and September 6, 2018, is most likely explained by commencement of the
 Labor Day holiday weekend, which ended on Monday, September 3, 2018.

                                                           4
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 5 of 37




Suffolk County, Boston) and housed at Billerica. Gutierrez described his September 7, 2018,

removal from Middleton and transfer to Billerica in his Simmons affidavit, filed herewith:

       8.      On September 6, 2018, I was in the Peabody District Court on the firearms
               charges and the judge said I would continue to be held without bail in
               Middleton. I expected to be there until at least October 12, 2018, which
               was my next scheduled court date at Peabody.

       9.      However, the next afternoon at Middleton, I was going out for recreation
               when the guards told me I was being transferred immediately to another
               jail, but they did not know where. I was not told why I was being
               transferred. I did not think it was gang-related because I had no trouble
               with anyone there at Middleton. I was puzzled and asked the guards if I
               could call my lawyer but was told “no.”

       10.     I was taken that day to the Middlesex County House of Correction in
               Billerica, Massachusetts. Elisio Vaquerano Canas, one of my codefendants
               in the Peabody case (and in this case) was also taken on the same transport
               but they dropped him off at the Nashua Street Jail in Boston. When I
               arrived at Billerica, I was processed. I had been wearing sneakers at
               Middleton, but they did not let me keep those. The guards took them and
               put them in storage with the rest of my property. I was issued rubber
               shoes, like shower clogs.

       11.     After about three days I was told I could not be in the general population
               because of concerns about MS-13. I was transferred to a dorm where I
               heard MS-13 members were being detained, and that is where I met the
               informant the government is referring to as “CW-13.”

       12.     I first saw CW-13 one day sitting at a table in the unit and he waved me
               over. He said he wanted to talk to me because he knew we were both from
               El Salvador and that he was an MS-13 member. I had never met him
               personally but knew of him as a senior person in MS-13 with high-level
               connections and a reputation for violence which gave him “street cred” in
               my eyes.

       13.     At first, I wanted to talk to CW-13 because he was the barber in my unit
               and I needed a haircut.

       14.     CW-13 approached me a number of times after that to talk. At first, I was
               hesitant to talk a lot to him. I was a little suspicious because he did not
               wear a prison-issued uniform from Billerica. He was also wearing
               sneakers which I was not allowed to have for some unknown reason.
               There was also a pretty big age gap between us and I was not sure I could



                                                5
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 6 of 37




               relate to him very well, even though he was clearly trying to get to know
               me better and seemed to have my best interests in mind.

       15.     He started warning me from time to time about inmates in the unit to
               avoid. I began to think that if I was more friendly toward him, he could
               protect me (either physically or through his connections) from these
               prisoners or gang members from other areas of Massachusetts or the
               country. Even if I did not personally like him, we were both Salvadorans
               and from the stories he told me about his gang life I knew he was the type
               of friend I needed to get through prison life safely.

       16.     Originally, I was a little annoyed by him because he often asked me about
               MS-13 and gossip he heard about, which I did not feel comfortable
               discussing. He was always asking about incidents and rumors he had heard
               about, and he would ask about my friends and which ones might have
               been involved.

       17.     He brought up a number of incidents but the one he seemed to want to
               discuss the most was a murder in a park he said his MS-13 homeboys had
               told him about. He thought that I might have information about it.

       The government’s evidence makes clear that its investigation into Gutierrez’s

involvement in the Herson Rivas homicide was formally underway well before the Billerica

transfer. The FBI had already been alerted that Gutierrez, as well as Vaquerano Canas, Lopez

and Romero, had been arrested on August 1, 2018, by the Peabody police. By mid-August

federal warrants were granted to the FBI to search the evidence seized during the arrest,

including the car and the individual’s cellphones which were initially held at the State Police

Barracks in Danvers, Massachusetts, suggesting the U.S. Attorney’s Office was already

involved.

       FBI Special Agent Sarah Mazur, a member of the Boston FBI North Shore Gang Task

Force, filed a request on August 27, 2018, for a forensic examination of Gutierrez’s seized

Samsung Galaxy phone: The

               The Boston Field Office requests an examination to include
               bypassing the security and data extraction on the device listed in
               this communication. This is a high priority request as the phone

                                                 6
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 7 of 37




               belongs to a suspect in recent homicide case. Analysis of this
               phone is related to an ongoing RICO Murder Investigation.

U Request Examination of Evidence by EDAU\MDUS, August 27, 2018 (Bates 10450-6420)
(Exhibit “F-1”).

       On August 29, 2018, the district attorney’s office in Essex County had already convened

a grand jury to specifically investigate whether Gutierrez and others were involved in the Rivas

homicide. See Grand Jury Transcript, John Doe Investigation, August 29, 2018, (Bates 10450-

6647- 6726). The testimony was given by a confidential witness who knew most of the

codefendants named in this case and claimed to be with them before and after the murder. Id.

The witness had spoken with the Massachusetts State Police on July 8, 2018, just one week after

the killing, regarding a suspicion that those individuals were involved. Id. (Bates 10450-6720).

       On September 6, 2018, the same day Gutierrez appeared in Peabody District Court for his

hearing, and a day before his transfer to Billerica, SA Mazur filed another request for a forensic

examination of Gutierrez’s phone. In requesting the examination, she wrote:

               This is a high priority request as the phone belongs to a suspect in
               recent homicide case. Analysis of this phone is related to ongoing
               RICO Murder investigation…The target telephone was seized
               when Henri Salvator-Guitterez [sic] aka Perverso was arrested in
               Peabody on firearms charges. Agents believe the Samsung Galaxy
               S9+ Phone contains information pertinent to the murder of Herson
               Rivas and other MS-13 related criminal activities.

U Request Examination of Evidence by EDAUMDUS, September 6, 2018 (Bates 10450-5992-
5994) (attached herein at Exhibit “F-2”).

       Five days later, in a memo to an FBI evidence control technician, SA Mazur confirmed

that her evidence was being gathered for the U.S. Attorney’s Office: “I am submitting two

cellphone extractions into evidence today. Due to investigative priorities and copying data for the

AUSA took longer than expected, I was late in submitting the cellphone extractions reports into




                                                 7
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 8 of 37




evidence.” BS_Evidence Memo, September 11, 2018 (Bates 10450-6007) (attached herein at

Exhibit “G”).

       As these events indicate, the investigation focused almost immediately on the

codefendants in this case and was not initiated by CW-13 calling his attorney sometime after

September 7, 2018, to tell him that one of the random detainees at Billerica had just

spontaneously confessed to him involvement in a murder in a park in Lynn. CW-13’s claims

were not a “break in the case,” as several law-enforcement groups, including the FBI, had been

looking for weeks into whether Gutierrez and the others were involved. Gutierrez’s transfer was

not accidental or happenstance, but coordinated.

        CW-13’s badgering began upon Gutierrez’s arrival in general population at Billerica and

was incessant and unrelenting over the period of September 7 to October 15, 2018. Gutierrez was

concerned for his own safety, but more importantly his fear that the reprisals prophesized by

CW-13 would likely encompass harm to his paramour, his mother, younger brother and sister, as

well as his older brother (a former MS-13 member who then lived out of state), wore down

Gutierrez’s freedom of will, impacted the voluntariness of his responses to CW-13 and, in a

phrase, coerced the information CW-13 desired from Gutierrez’s lips.

       This accumulation of information received from Gutierrez was duly recorded in

handwritten notes made by CW-13 (attached herein at Exhibit “H”) and presumably passed to

the members of the “prosecution team” at least by CW-13’s October 16, 2018 debriefing at this

federal courthouse. Bates 05691-05695 (attached herein at Exhibit “I”). The professional

exhilaration at the content of CW-13’s October 16, 2018, debriefing no doubt engendered

amongst the assembled members of the prosecution team as the informer’s tale unfolded, soon

thereafter was undoubtedly subsumed by the prosecuting attorney’s jaundiced view of CW-13’s



                                                8
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 9 of 37




credibility, given his extensive criminal experience and involvement in heinous criminal activity

in his own right prior to his more recent epiphany.

       The inference that the realization of CW-13’s tawdry presentability to a petit jury

spawned the plan to again effectuate the warrantless seizure of the incriminating information

from the defendant’s own lips that had worked so well in the earlier Recines Garcia prosecution

of Jose Rene Andrade is compelling. What had worked like a charm a short while before would

most certainly yield a knockout blow to a target as intellectually challenged as Gutierrez. The

affidavit of Supervisory S/A Jeffrey Wood of February 20, 2018 (at Dkt # 2028-1; pp.3-5)

(attached herein at Exhibit “J”) describes the government view of the warrantless acquisition of

Andrade’s oral communications with CW-5:

              13. In late 2015, the FBI Task Force received information from yet
       another cooperating witness (CW-5) about Andrade. In short, CW-5 stated that he
       had overlapped with Andrade at a detention facility and Andrade had made
       admissions to CW-5 about his involvement with MS-13 and his role in the murder
       of…(JAV).

              14. In order to gather additional evidence against Andrade about his
       involvement with MS-13 and to corroborate CW-5’s information, the FBI Task
       Force and the U.S. Attorney’s Office decided to have CW-5 attempt to make a
       recording of Andrade in jail, i.e., the January 19, 2016 recording.

                15. Prior to having CW-5 record Andrade, the U.S. Attorney’s Office and
       the FBI Task Force sought guidance from the Department of Justice. Although I
       am not aware of the nature or substance of the guidance sought by the U.S.
       Attorney’s Office, I have been informed that the prosecutors sought guidance
       from the Department of Justice’s Professional Responsibility Advisory Office.
       The prosecutors subsequently briefed me and we discussed the need to instruct
       CW-5 that he was not authorized to initiate any conversation about Andrade’s
       prior firearm possession charge, although CW-5 could engage Andrade in
       conversation about whether that firearm was used by another MS-13 member in
       connection with the December 2014 murder of Javier Ortiz, or whether Andrade
       was involved in the July 2015 murder of…(JAV)…

              16. Further, prior to having CW-5 record Andrade, the FBI Task Force
       sought guidance from the Department of Justice’s Office of Enforcement
       Operations (“OEO”) to ensure that the use of CW-5 in this manner was

                                                9
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 10 of 37




         appropriate. OEO authorized the FBI Task Force’s use of CW-5 to make the
         January 19, 2016 recording…

                17. I personally briefed CW-5 prior to sending him to meet with Andrade
         on January 19, 2016. I have personally briefed and supervised other inmates in
         making jailhouse recordings of suspects. Based on my training and experience,
         such recordings are well-accepted investigative techniques that often result in the
         gathering of useful evidence.

                  18. When I briefed CW-5 prior to sending him to meet with Andrade on
         January 19, 2016,5 I specifically instructed CW-5 that he was not authorized to
         initiate any conversation about Andrade’s pending firearm charge, although CW-5
         was authorized to engage in conversation about who possessed that firearm in
         connection with the December 2014 murder of…(J.).)…CW-5 was also
         authorized to discuss the uncharged July 2015 murder of…(J.A.V.).

                 19. In addition to instructing CW-5 not to initiate any discussion about
         Andrade’s pending firearm change, I advised CW-5 that if Andrade began
         speaking about his pending firearm charge, CW-5 should steer the conversation
         away from that topic as soon as he was able to do so without compromising his
         safety or raising suspicion.

                20. The January 19, 2016 recording made by CW-5 captures Andrade
         making multiple admissions about his involvement in the MS-13 racketeering
         conspiracy and his involvement in violent acts in furtherance of the MS-13
         conspiracy, including his involvement in the plan to murder…(J.A.V.).

                21. On January 21, 2016, the grand jury returned a Second Superseding
         Indictment in United States v. Recines Garcia, et al., No.15-10338. This Second
         Superseding Indictment, for the first time, charged Andrade (or any of the other
         MS-13 defendants in this case) with racketeering conspiracy…However, this
         Indictment did not list the July 2015 murder of…(J.A.V.)…as an example of
         murder in furtherance of the charged MS-13 conspiracy, nor did it mention
         Andrade’s involvement with the same.

                22. On August 30, 2016, the grand jury returned a Fourth Superseding
         Indictment in United States v. Recines Garcia, et al., No.15-10338. The Fourth
         Superseding Indictment, for the first time, listed the July 2015 murder
         of…(J.A.V.)…as an example of the violent acts committed in furtherance of the
         charged MS-13 conspiracy.



5
 CW-5 was apparently released on conditions on December 22, 2016. Recines Garcia, 15-cr-10278-FDS (Dkt # 54-
55). (Footnote not in original affidavit). He had been in custody shortly before his agreement to voluntary detention
on September 24, 2015 (Id., Dkt # 9) – a period of roughly fifteen (15) months.


                                                         10
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 11 of 37




         Andrade’s motion to suppress in Recines-Garcia, (Dkt # 1862-63, 2025, 2034, 2155,

2204-2207, 2804) the warrantless acquisition of his oral communications by CW-5 was not ruled

on by Judge Saylor and suppression was sought on completely different grounds than those

advanced by Salvador Gutierrez presently in this matter.6

         Two points about the differences between the two situations are noteworthy:

             1. The acquisition and recording of Andrade’s oral communication occurred in the

                  context of an exclusively federal proceeding7 (see Recines-Garcia, Dkt # 1863

                  and United States v. Mendoza-Ulloa, 15-CR-10278-FDS), while Gutierrez, unlike

                  Andrade, was at the time his conversations were surreptitiously elicited and

                  subsequently recorded was in Massachusetts custody, detained on Massachusetts

                  process in a Massachusetts Correctional facility, presumably entitled to the due

                  process of law accorded all Massachusetts residents by the provisions of the U.S.

                  Constitution and Articles X, XII and XIV of the Massachusetts Declaration of

                  Rights.

             2. The jailhouse “scuttlebutt” that cooperation which produces evidence of murder

                  most usually will result in a sentence of time served, no deportation, and witness

                  protection plus relocation, was undoubtedly well known to “jailhouse


6
  CW-13 received a sentence of “time served” on January 25, 2019, in Recines Garcia, supra (Dkt # 2949 & 3054).
CW-5 was also sentenced by the same District Judge to “time served” on June 4, 2018. (Dkt # 89). A 61-month term
imposed on Julio Avalos-Alvarado, Defendant-2 in Recines Garcia, on January 29, 2019 (52 months served after
deduction of 9 months “good time”) (Dkt # 2965), was tantamount to a commitment to a residential reentry center,
given the defendant’s commencement of custody on December 18, 2015 (Dkt # 24, 25). The inference is compelling
that providing the prosecution team with credible evidence of a murder merited a drastic decrease in a cooperating
defendant’s sentencing result.
7
 Recines-Garcia, supra, shows CW-13 initially appeared in federal court on this case on February 16, 2018 (Dkt #
184) and was voluntarily detained pursuant to United States v. King, 818 F. 2d 112, 115 n.3 (1st Cir. 1987), on
February 16, 2016 (Dkt # 189). This placed him in a detention setting for almost thirty-one (31) months before
Gutierrez’s initial “drop” at Billerica on September 7, 2018. First in excess of seventeen (17) of those months, CW-
13 had possessed the documents evidencing his documented engagement as a government operative. See Recines-
Garcia (Dkt # 1051-53, Bates 05696-5701).

                                                         11
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 12 of 37




                  cognoscenti” like CW-13,8 and provided a powerful incentive for those possessed

                  of the moral lassitude CW-13 evidenced prior to his recent conversion to

                  lawfulness to wheedle, cajole, coerce and generally to utilize “any trick in the

                  book” to obtain that all important “get out of jail” card from any “mark.”9

         The deliberate chicanery10 employed by the government to place Gutierrez in CW-13’s

presence, who both coerced Gutierrez and “baited” him with a gratuity to obtain information, led

to alleged admissions in an inadmissible, warrantless, single-party “consensual recording” that

was contrary to state and federal law and was constitutionally unfair. For the reasons set out

below, this Court should hold the statements themselves, the recordings, and any transcriptions,

English or Spanish, inadmissible at trial. Further, because the statements are hearsay and were

obtained through CW-13’s coercion of Gutierrez, CW-13 must be precluded from testifying to

those conversations at trial.




8
 Saul Mendoza Ulloa (CW-5) was indicted for violating 8 U.S.C. § 1326 (unlawful reentry). Jose Andrade, who
would become defendant number 19 in Recines-Garcia was originally indicted in this district on August 26, 2015 in
15-CR-10237-MLW (Dkt # 14), for being an alien in possession of a firearm and ammunition (18 U.S.C. §
922(g)(5)(A), after initially appearing and submitting to voluntary detention on a complaint of July 27, 2015 (Dkt #
1, 9). When Andrade was added to Recines-Garcia (Dkt # 40) on January 26, 2016 for membership in the RICO
conspiracy violative of 18 U.S.C. § 1962(d), the indictment then pending in this Court was dismissed (15-CR-10237
(Dkt # 64)). Andrade’s apparently incriminating recorded colloquy with Menodza-Ulloa (CW-5) was had while both
were detained in federal custody at the Wyatt Detention Center (see Bates 38438-39); Recines-Garcia (Dkt # 1863).
9
  The Labor Day 2017 delivery of this intellectually challenged neophyte, Gutierrez, to Billerica for an
indeterminate period must have seemed like “manna from heaven” to its beholder, the grizzled-street wise “veteran,”
CW-13.
10
   “Deliberate chicanery by the government intended to subvert an accused’s Sixth Amendment rights, by delaying
formal charges, may give rise to a right to counsel before charges are brought.” United States v. Bartelho, 129 F. 3d
663, 675 (1st Cir. 1997) (citing Roberts v. Maine, 48 F. 3d 1287, 1291 (1st Cir. 1995); see also United States v.
Harrington, 749 F.3d 825, 830 (9th Cir. 2014); United States v. Pogsoa (11-CR-17) 2012 BL 142841 *11 (D.V.I.,
June 8, 2012) (finding insufficient evidence of prosecutorial collusion to warrant attachment of Sixth Amendment
right to counsel but recognizing deliberate chicanery by the government may affect attachment of defendant’s
constitutional rights). The excerpt from the DOJ/FBI Law Enforcement Bulletin of July, 2001 (Vol. 70, 7) (attached
herein at Exhibit “K”) strongly suggests that “deliberate chicanery” has been elevated to a law enforcement art
form.


                                                         12
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 13 of 37




I.     THE DEFENDANT’S STATEMENTS TO THE GOVERNMENT’S AGENT
       WERE NOT VOLUNTARY AND WERE MADE AS THE RESULT OF
       INHERENT INTIMIDATION AND COERCION, IN VIOLATION OF FIFTH
       AMENDMENT PROTECTIONS AGAINST THE USE OF SUCH COERCED
       CONVERSATIONS AGAINST AN ACCUSED.

       Prior to his incarceration at Billerica the defendant was not personally acquainted with

CW-13. However, as CW-13 had “homeboy” status in MS-13 the defendant had heard of him by

reputation and was familiar with CW-13’s penchant for violence. After the two began to talk

within the facility, CW-13 bragged to the defendant that he and another MS-13 member had

killed someone on orders from MS-13 leadership, in order to achieve the elevated “homeboy”

status in the gang.

       The defendant did realize that CW-13 was not someone he could safely ignore or avoid,

particularly in the confined setting of a correctional facility where the defendant was vulnerable

to attack not only from CW-13 but also from other inmates, whether gang-related or not. The

government was likely aware of CW-13’s dangerous past, and understood the defendant could

not realistically refuse to speak with CW-13 while detained at Billerica. If, as the defendant

eventually assumed, CW-13 was not an informant, by declining to speak with him the defendant

could have raised suspicion that he himself was cooperating with the prosecution, a dangerous

posture in a prison. CW-13’s status and his continuing contact with other MS-13 gang members

on the outside who could harm or kill the defendant’s family members, giving him tremendous

power over the defendant, was the reason he was chosen as the agent to wear the wire in his shoe

and interrogate the defendant. In addition, CW-13 had every incentive to produce the

information which he knew the police hoped to obtain, as his own federal case carried with it a

heavy potential sentence in a U.S. Bureau of Prisons correctional facility.




                                                13
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 14 of 37




         Under the Fifth Amendment, “[n]o person ... shall be compelled in any criminal case to

be a witness against himself.” Hiibel v. Sixth Judicial Dist. Court of Nev., Humboldt Cty., 542

U.S. 177, 189-190 (2004).11 The protections afforded to Massachusetts residents against self-

incrimination are even broader under Article 12 of the Massachusetts Declaration of Rights. See

Commonwealth v. Mavredakis, 430 Mass. 848, 858-859 (2000) (“Article 12 provides that ‘[n]o

subject shall . . . be compelled to accuse or furnish evidence against himself.’ Its text, its history,

and our prior interpretations conclusively establish that it provides greater rights than those

enumerated in the Federal Constitution.”).

         In order for any statement to be admissible by the government against the defendant,

pursuant to the Fifth Amendment, the statements must be voluntary. “The question is not one of

form, but rather whether the defendant in fact knowingly and voluntarily waived the rights

delineated in the Miranda case.” North Carolina v. Butler, 441 U.S. 369, 373 (1979). Custodial

statements are admissible if they “are the product of a free and deliberative choice rather than

intimidation, coercion or deception.” Moran v. Burbine, 475 U.S. 412, 421 (1986). “It is of

course a constitutional principle of long standing that the prosecution must establish guilt by

evidence independently and freely secured and may not by coercion prove its charge against an

accused out of his own mouth.” United States v. Salemme, 91 F. Supp. 2d 141, 348 (D.Mass.

1999) (quoting Rogers v. Richmond, 365 U.S. 534, 541 (1961) (internal quotations omitted).

11
   After receipt of the warnings required by Miranda v. Arizona when initially arrested, and having been further so
advised after arraignment on the Massachusetts firearm joint possession complaint, separating Gutierrez from his
attorney and moving him to a different venue and then questioning him after this clear assertion of his wish to
remain silent and to have the assistance of an attorney to defend him, and to resist his detention on the charges in the
Massachusetts District Court complaint clearly violates Edwards v. Arizona, 451 U.S. 477, 482-486 (1981); Arizona
v. Mauro, 481 U.S. 520, 527-530 (1987) (no compulsion where suspect asked to see wife, agreed to police officer
presence in room and to tape recording of conversation). Maryland v. Shatzer, 559 U.S. 98, 106-109, 112-114
(2010), is inapposite, as the suspect being questioned by police investigators was a sentenced prisoner not in
custody, whereas Gutierrez was a detainee whose invocation of silence was under the totality of the circumstances,
which was scrupulously denigrated and devalued in this coordinated endeavor premised on duplicity (indeed fraud)
and coercion well beyond what was allowed under Michigan v. Mosley, 423 U.S. 96, 104-106 (1975); United States
v. Casey, 825 F. 3d 19-21 (1st Cir. 2016); United States v. Taylor, 985 F. 2d 3, 7-8 (1st Cir. 1993).

                                                          14
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 15 of 37




         “To qualify for the Fifth Amendment privilege, a communication must be testimonial,

incriminating, and compelled.” Hiibel, 542 U.S. at 189 (citing United States v. Hubbell, 530 U.

S. 27, 34-38 (2000)).12 A review of the transcript shows that CW-13 was extremely persistent in

his interrogation of the defendant. The defendant had no realistic option but to answer CW-13’s

questions. This was not a voluntary choice on the defendant’s part. Knowing CW-13’s violent

criminal past and knowing what could happen to him or his family if he did not cooperate, the

defendant was compelled to participate in the conversation. What he clearly did not know was

that CW-13 was an agent of law enforcement and, as such, did not recognize that a police

interrogation was underway.

         Although a spontaneous confession is admissible, even one made in police custody, it is

not voluntary if the government or their agents “interrogate the individual, i.e., engage in ‘[a]

practice that the police should know is reasonably likely to evoke an incriminating response.’”

United States v. Diaz-Rosado, 857 F. 3d 116, 122 (1st Cir. 2017) (quoting Rhode Island v. Innis,

446 U.S. 291, 301(1980)). Such action constitutes “coercive police activity,” which can render

the information gained during a custodial interrogation constitutionally infirm and unusable. See

Colorado v. Connelly, 479 U.S. 157, 167 (1986); Diaz-Rosado, 857 F.3d at 122. A review of the

transcript shows that the defendant did not spontaneously offer information regarding the alleged

crime which the government has based its entire case but instead answered questions posed to

him by a dangerous MS-13 member, questions he felt compelled to answer and which were

12
  A suspect’s lack of awareness of all the crimes about which questioning may encompass does not vitiate an
accused’s decision to waive his Miranda rights and speak with law enforcement. Colorado v. Spring, 479 U.S. 564
(1987). Compulsion upon the person is an important element of the privilege against self-incrimination and “the
prohibition of compelling a [person] to be a witness against himself is a prohibition of the use of physical or moral
compulsion to extort communications from” the individual. Holt v. United States, 218 U.S. 245, 252-253 (1910);
Couch v. United States, 409 U.S. 322, 327-328 (1973). Coercion is determined from the perspective of the suspect.
Rhode Island v. Innis, 446 U.S. 291, 301 (1980); Berkemer v. McCarty, 468 U.S. 420, 437 (1984). Custodial
interrogation is questioning by law enforcement officers (or their agents)…after a person is in “custody or otherwise
deprived of his freedom of action in any significant way.” Miranda v. Arizona, 384 U.S. 436, 484-445 (1966);
Beckwith v. United States, 425 U.S. 341, 345-346 (1976); Arizona v. Mauro, 481 U.S. 520, 526-527 (1987).

                                                         15
           Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 16 of 37




designed to elicit a certain response regarding the incident in question. CW-13, himself

possessed of a working insider’s knowledge of life in an MS-13 clique, had been coached on

who to talk with and what specific topics to cover. This line of interrogation was at the

government’s direction and not something CW-13 dreamed up on his own.

            Coerced statements and confessions are notoriously unreliable, and those that are elicited

in a jail by a government plant are even less reliable, considering the braggadocio an inmate

might believe is necessary to appear tough and not vulnerable or weak to other inmates. Puffery,

exaggeration and flat-out falsehoods may be what allows an inmate to impress and, therefore,

survive in one piece an encounter with a dangerous prisoner, such as CW-13.13 Under due

process, however, the truth of the “confession” is immaterial. The question, instead, is “whether

the behavior of the State's law enforcement [] was such as to overbear petitioner’s will to resist

and bring about confessions not freely self-determined.” Rogers v. Richmond, 365 US 534, 544

(1961).

            Gutierrez does not quarrel with the principle that, as a general rule, the Constitution does

not protect wrongdoers from misplaced confidence in their associates. See Lewis v. United

States, 385 U.S. 206, 210-211) (1966) (no Fourth Amendment violation where defendant invited

undercover agent inside his home for a narcotics sale);14 Hoffa v. United States, 385 U.S. 293,

302 (1966) (no expectation of privacy in hotel room where defendant repeatedly invited

government informant inside to discuss illegal matters); Weatherford v. Bursey, 429 U.S. 545,




13
   This is particularly so in situations where the questioner (CW-13) has “loosened the speaker’s tongue” by skillful
employment of veiled threats of harm or danger to the speaker or those he, Gutierrez, cares for (family, children,
friends) coupled with planting the seed that confiding in the questioner will assuage or dissipate the fears, concerns
and pressures created by him.
14
     Essentially, an illustration of caveat emptor.


                                                          16
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 17 of 37




557 (1977) (informant was invited to attend attorney-client session, and declining the invitation

could have unmasked his undercover status to the parties).

       Nor does he disagree with caselaw in which defendants had clearly misunderstood their

legal position or rights. Beckwith v. United States, 425 U.S. 341, 347 (1975) (defendant’s

incriminating statements not protected by Miranda as he was not in custody at the time of

questioning). Further, he understands that not every incriminating statement, even while in

custody, is subject to Miranda warnings when such statements are made as boasts to a cellmate –

or an undercover officer posing as a cellmate. Illinois v. Perkins, 496 U.S. 292, 298 (1990).

       However, in Mathis v. United States, 391 U.S. 1, 4-5 (1968), a case in which the

defendant was interrogated for tax fraud while in jail on other charges, the Supreme Court

declined to narrow Miranda to apply only to defendants in custody for the very case for which

they are being questioned. Id. “There is no substance to such a distinction, and in effect it goes

against the whole purpose of the Miranda decision which was designed to give meaningful

protection to Fifth Amendment rights.” Id. at 4. And Perkins, which certainly bears some passing

resemblance to the facts of the case-at-bar, is distinguishable, as the undercover agent there did

not coerce the information regarding a crime out of the defendant. The agent, who the defendant

believed to be another inmate, gained the defendant’s trust by planning a jail break with him.

Perkins, 496 U.S. at 295. During the planning he casually asked the defendant if he had killed

anyone, and the defendant confessed readily to the very crime the agent was investigating. Id.

Perkins did not involve coercion. The accused and the undercover officer apparently voluntarily

interacted with one another.

       Perkins, therefore, is a but a sequel to Hoffa: involving a tale of the unfortunate

consequences flowing from a defendant’s voluntary but misplaced confidence in an associate’s



                                                 17
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 18 of 37




fealty to a pledge of secrecy, this time performed by actors in prison mufti. The coercion absent

in Perkins was present here “in spades” not from a display of official force, threat or violence but

from a far more insidious quadrant viable, imminent threats of physical harm to Gutierrez’s

uninvolved (or innocent) family members, then intimate partner and/or child. Gutierrez’s

dealings were with CW-13, an individual with a known penchant for violent acts and the outside

connections that made him someone the defendant needed to fear, either for his own safety or the

safety of his family, if he did not “play ball.” “Miranda forbids coercion, not mere strategic

deception by taking advantage of a suspect's misplaced trust in one he supposes to be a fellow

prisoner.” Id. at 296.

       Gutierrez acknowledges that “custody” is a term of art that specifies circumstances that

are thought generally to present a serious danger of coercion.” Howes v. Fields, 565 U.S. 499,

508-512 (2012) (discussing “custody” in light of Berkemer v. McCarty, 468 U.S. 420 (1984); and

Maryland v. Shatzer, 559 U.S. 98 (2010)). See also United States v. Melo, 954 F. 3d 334, 339-

340 (1st Cir. 2020)). What is important here though is that Gutierrez, a noncitizen of marginal

intelligence, possessed of a rudimentary education and who was a relatively recent arrival in the

country, was surreptitiously transferred from one detention facility to another, unable to escape,

evade or avoid an admitted MS-13 member (of considerable standing and seasoning) ten (10)

years his senior. Gutierrez admittedly could have ended the association after the initial

encounter, but only by disregarding the real physical risks that were stated as consequences to his

family members and romantic partner should he spurn CW-13’s friendship and inquisitiveness.

       He could not, however, physically distance himself from CW-13 or avoid physical

association with him. Gutierrez was detained pending further order of a court or until trial. He

was not incarcerated for a set term of months or years, though he was most certainly was



                                                18
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 19 of 37




friendless and alone, acutely aware that any prospect of release on bail or conditions not being a

mere mirage was contingent on his good behavior. This realistically left the defendant with no

way to avoid 13’s importuning, blandishments and “pulling rank” on Gutierrez. That Gutierrez

was not aware that the compulsion was “official coercion” is of no moment given that,

objectively speaking, it was. See Arizona v. Fulminante, 499 U.S. 279, 287-288 (1991); United

States v. Hughes, 640 F.3d 428, 437-438 (1st Cir. 2011)15; Lynumm v. Illinois, 372 U.S. 528, 534

(1963); and United States v. Hufstatler, 782 F.3d 19, 21-22 (1st Cir. 2015). The short of the

situation is that Gutierrez was, during the months of September and October, 2018, between the

proverbial “large rock and a hard place,” because the government – not him – had maneuvered

him there and its minions were then further figuratively pushing the rock to loosen the

defendant’s tongue. This was coercion, applied by an agent of the government and its end

product should not be admissible as evidence in courts of the United States.

         United States v. Boskic, 545 F. 3d 69, 83-84 (1st Cir. 2008), discussed the interplay

between the Fifth and Sixth Amendments when criminal defendants confront “custodial

interrogations that are hallmark of the investigative process,” noting that until formal charges are

initiated suspects must rely on the Fifth Amendment and the prophylactic, now constitutionalized

rule of Miranda. Boskic’s challenge foundered because although he claimed to be victimized by


15
   Hughes, 640 F.3d at 438, directs courts confronted with claims that statements made are involuntary or coerced to
“sift through the totality of the circumstances, including both the nature of the police activity and the defendant’s
situation.” Here, the circumstances surrounding the interrogation include the fact that Gutierrez had been detained
(not incarcerated) on a charge of joint possession of a firearm without a license. While attempting to obtain release
on bail or with acceptable conditions of release, he, a resident alien with family support and a place to reside, was
shunted away from counsel and family and lodged at a different institution. Unlike the defendant in Maryland v.
Shatzer, 559 U.S. 98, 112-114, Gutierrez was not incarcerated for a period defined by imposition of the sentence
meted out by a criminal court. He was accused of only jointly possessing a firearm without the requisite license
(considered a nonviolent crime under federal law United States v. Doe, 960 F.2d 221 (1st Cir. 1992)) and merely
detained (without having exhausted his bail review rights pursuant to M.G.L. c. 276, §§57-58) pending further
proceedings in the Essex County Superior Court. On the record, as it existed prior to November 28, 2018 (the initial
indictment date in the above-named case), his liberty was quite attainable on suitable conditions of release had his
keepers not become adjunct law enforcement agents. See United States v. Francois, 715 F. 3d 21, 32-33 (1st Cir.
2013).

                                                         19
           Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 20 of 37




deceptive interview tactics that were tantamount to coercion, he was not in custody when the law

enforcement trickery was visited upon him. He – unlike Gutierrez – voluntarily responded to a

notice to appear for an interview at the JFK Federal Office Building by agents of the Joint

Terrorism Task Force. Although a warrant for Boskic’s arrest had been obtained from the Court,

the agents determined to interview Boskic before arresting him on the warrant. Id. at 72 and n.15.

           Colorado v. Connelly, 479 U.S. 157, 167 (1986), noted that coercive law enforcement

“activity is a necessary predicate to the finding that a confession [or an inculpatory statement] is

not voluntary within the meaning of the Due Process Clause.”16 CW-13’s status as a government

agent and point person whom the prosecution team utilized to obtain information from Gutierrez

during his temporary relocation from Middleton to Billerica for the purpose addressed earlier in

this memorandum, satisfies the law enforcement activity component of Colorado v. Connolly’s

test. The coercion applied by CW-13 to “loosen Gutierrez’s tongue” is analogous to the coercion

the Court determined was practiced upon Oreste Fulimante or Beatrice Lynumn in facts outlined

in respective Supreme Court decisions that bear their names. The mirror image of that coercion,

the lack of voluntariness of the defendant’s statements to CW-13, is obvious and apparent from



16
     Connelly, 479 U.S. at 166, stated:

           The most outrageous behavior by a private party seeking to secure evidence against a defendant
           does not make that evidence inadmissible under the Due Process Clause. See Walter v. United
           States, 447 U. S. 649, 656 (1980); Coolidge v. New Hampshire, 403 U. S. 443, 487-488 (1971);
           Burdeau v. McDowell, 256 U. S. 465, 476 (1921). We have also observed that "[j]urists and
           scholars uniformly have recognized that the exclusionary rule imposes a substantial cost on the
           societal interest in law enforcement by its proscription of what concededly is relevant evidence."
           United States v. Janis, 428 U. S. 433, 448-449 (1976). See also United States v. Havens, 446 U. S.
           620, 627 (1980); United States v. Calandra, 414 U. S. 338 (1974). Moreover, suppressing
           respondent's statements would serve absolutely no purpose in enforcing constitutional guarantees.
           The purpose of excluding evidence seized in violation of the Constitution is to substantially deter
           future violations of the Constitution. See United States v. Leon, 468 U. S. 897, 906-913 (1984).

Justice Brennan dissenting in Connelly, at 182, collected past authority noting the court’s “distrust for reliance on
confessions is due, in part, to…their decisive impact upon the adversarial process.” See also In Re Grand Jury
Proceedings, 814 F. 2d 791, 794-795 (1st Cir. 1987).


                                                           20
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 21 of 37




their differing ages, backgrounds and seasoning before even considering Gutierrez’s well

developed history as an intellectually challenged individual (a record that was or certainly should

have been known to some members of the prosecution team).

         Gutierrez acknowledges that “trickery is not automatically coercion,” and some false

assurances to a suspect that he is not in danger of prosecution are permissible. United States v.

Byram, 145 F. 3d 405, 407-408 (1st Cir. 1998); Boskic, 545 F. 3d at 77-79; United States v.

Flemmi, 225 F. 3d 78, 91-92 and n.5 (1st Cir. 2000) (whether evidence shows the law

enforcement conduct was inadvertently misleading or consciously misleading is but one factor in

the totality of circumstances test applied to analyze the voluntariness question).17 In those cases,

the trickery involved came from the mouths of law enforcement personnel acting openly and

obviously qua law enforcement officers. That the officers were speaking with “forked tongues”

does not obscure the fact that their status as law enforcement was also obviously apparent to the

suspect in those cases. The rationale animating those decisions is bolstered by plain common

sense: if suspects routinely lie to police, why should police (plainly identified as such) be denied

the power to “fight fire with fire.” Miranda provides the safeguard for those suspected of

wrongdoing who are subjected to custodial interrogation.

         The maxim “a fool and his money are soon parted” foreshadows the results of decisions

in cases such as Hoffa v. United States, 385 U.S. 293 (1966), and United States v. Whites, 401

U.S. 745 (1971), which arise from a defendant’s misapprehension about the loyalty of the

individual he confides in or invites into an otherwise protected space (such as a home or a hotel

room) shattering one’s otherwise protective legitimate expectation of privacy. See also United

States v. Cruz Jimenez, 894 F. 2d 1, 5 and n.5 (1st Cir. 1990); Lewis v. United States, 385 U.S.

17
  Other potential circumstances relevant to the voluntariness question are the defendant’s maturity, education,
physical condition and mental health, as well as the length of the interrogation and its location. See Withrow v.
Williams, 507 U.S. 680, 693. (1993).

                                                          21
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 22 of 37




206 (1966); Sorrells v. United States, 287 U.S. 435, 441-442 (1932); Weatherford v. Bursey, 429

U.S. 545 (1977) (approving deception by undercover agent posing as a co-defendant; however,

accused was neither in custody nor was information from the agent’s surreptitious intrusions

imparted to those prosecuting Bursey).

II.    THE WARRANTLESS ACQUISUTION OF THE DEFENDANT’S PRIVATE
       THOUGHTS AND THEIR SUBSEQUENT RECORDING VIOLATED HIS
       FOURTH AMENDMENT RIGHT AGAINST UNREASONABLE SEARCHES
       AND SEIZURES, AS HE HAD A REASONABLE EXPECTATION OF PRIVACY
       AT THE PLACE AND TIMES WHEN THE GOVERNMENT’S AGENT
       INTERROGATED HIM.

       Gutierrez recognizes that finding a safe harbor in the Massachusetts electronic

surveillance statute, M.G.L. c 272, § 99, which prohibits recording an individual without that

person’s knowledge or consent, is an uphill climb. Under Commonwealth law, the government’s

recordings would violate the statute and Article 14 of the Massachusetts Declaration of Rights

and would be inadmissible in a Massachusetts state court. Here, there was no doubt that the

surveillance, despite occurring in a state penal institution was conducted by federal agents for a

federal investigation, giving the government more leeway to use the recordings at trial. United

States v. Jarabek, 726 F.2d 889, 897-900 (1st Cir. 1984). It is noteworthy that, unlike the

defendant in Jarabek, Gutierrez was in custody at the time of the secret recording and not at

liberty to end the interview, as the previous section of this motion makes clear. It is also

probative that the Massachusetts requirement that single party consent recordings be authorized

by a traditional warrant, issued pursuant to the provisions of M.G.L. c. 276, § 1, Commonwealth

v. Penta, 423 Mass. 546, 553 (1996), Commonwealth v. Terzian, 61 Mass. App. Ct. 739, 742-746

(2004), was also ignored. This entire interaction between Gutierrez and CW-13 occurred at a

time when the investigation was under the supervision and direction of state law enforcement

and corrections personnel whose purpose was vindication of the murder of Herson Rivas and

                                                 22
           Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 23 of 37




punishment of the suspected perpetrators. Commonwealth v. Martinez, 87 Mass. App. Ct. 1136

(2015) (discerning the purpose of the investigation in deciding issues of this genre) (citing

Commonwealth v. Gonzalez, 426 Mass. 312, 317 (1999)).

           It is apparent that federal law enforcement agents and members of the federal prosecution

team viewed the July 30, 2018, Rivas homicide as an epilogue to United States v. Recines-

Garcia, which was, as of that time, in its concluding stages. The combination of old-fashioned

subterfuge, coupled with electronic wizardry that worked so well in producing Andrade’s guilty

plea at his Rule 11 hearing on March 20, 2018 (and would provide the government with ample

“just desserts” at Andrade’s subsequent sentencing on November 5, 2018 (Dkt # 2205, 2215,

2803)), would also be serviceable in striking a decisive blow at this newly coalescing band of

Sykos misfits, particularly when one of their number, Gutierrez, struggled intellectually.

Moreover, the otherwise required legal groundwork was already in place and had been

substantially vetted in the Recines-Garcia prosecution of Andrade. (See description by the FBI

S/A Wood (Dkt # 2034-1; ¶¶13-22)).18

           The fairy tale-like quality of these “approvals” was obviously lost on the recipients of

these “go aheads” from above (e.g., Snow White and the Seven Dwarfs; Walt Disney

Productions 1937: “Mirror, mirror on the wall…”), in the heat of the moment that also

apparently obscured the clear command of the Fourth Amendment:

           An officer may in good faith believe there is ample probable cause to
           justify a search, but the Constitution requires that decision to be made by a
           “neutral and detached magistrate instead of being judged by the officer
           engaged in the often competitive enterprise of ferreting out crime.”

Moran v. Neff, 415 U.S. 940, 942 (1974) (Douglas, J. dissenting from denial of certiorari)
(citing Johnson v. United States, 333 U.S. 10, 14 (1948)).



18
     The relevant part of this Affidavit appears infra ¶¶ 9-10.

                                                             23
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 24 of 37




       The elaborate “papering” of the file in this case as a prelude to the warrantless reliance on

approvals from the Department of Justice’s Office of Enforcement Operations serves to

demonstrate the government’s studied refusal to follow the clearly designated constitutional path

to prevent privacy invasions in situations such as the one presented by these facts. The failure to

apply to a judicial officer for advance approval to coercively draw out and permanently acquire

Gutierrez’s private thoughts evidences only the government’s utter lack of good faith in selecting

the route chosen, to interrogate this defendant – one that is at odds with principles about the

protections reserved to “the people” by our Constitution taught as basic civics in high school

classes and honed to bedrocks during the first year of law school. Davis v. United States, 564

U.S. 229, 236-239 (2011). The substance of these constitutional guarantees, not lip service to and

end around them is what distinguishes our system of criminal justice from those of other

civilized nations. Neither police, nor investigative or law enforcement officers should be allowed

license to erode these fundamentals in the name of expediency.

       Decisions of the Court subsequent to Johnson, such as Osborn v. United States, 385 U.S.

323, 328-31 (1966), have strengthened the viability of adherence to the principle of antecedent

justification before a neutral magistrate embodied in the Fourth Amendment. See Kadis v. United

States, 372 F. 2d 370, 374 (1st Cir. 1967). Dalia v. United States, 441 U.S. 238, 247-249 (1979),

stands for the proposition that the studied reluctance of law enforcement officers or prosecution

teams in situations typified by this case is but a deliberate self-inflicted wound producing

evidence of dubious reliability and questionable constitutional validity. This is particularly

illustrated by Dalia, which demonstrates the flexibility of Article III courts in overseeing efforts

to combat crime where the efforts of law enforcement investigators demonstrate an attempt to

comply with the commands of the Constitution.



                                                 24
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 25 of 37




        When additional facts showing how the invasion of privacy was actually accomplished

by the police and corrections officials in this instance are added to the mix, i.e., “dragooning”

Gutierrez from his court-ordered place of detention at Middleton and spiriting him anonymously

to Billerica, a correctional facility neither proximate to the offices of his appointed counsel or

known to his family in Somerville, Massachusetts, constitutional protections against

unreasonable searches and seizures are implicated. To the same effect is Pagán-González v.

Moreno, 919 F. 3d 582, 591-597 (1st Cir. 2019) (deceptions employed must not prevent a target

from making an “essentially free and unrestrained choice to forgo” the protection of the

Constitution) (quoting Schneckloth v. Bustamonte, 412 U.S. 218, 225 (1973)). Deception cannot

vitiate the voluntariness of any resulting consent, and the government has the burden to

demonstrate that consent was freely and voluntarily given. Mere acquiescence is not free and

voluntary consent. “Where there is coercion there cannot be consent.” Bumper v. North

Carolina, 391 U.S. 543, 548-549 (1968)).19

        Here, both the initial coerced acquisition of information from Gutierrez by CW-13 and

the subsequent, carefully orchestrated return “pass” to secure the warrantless recording of the

earlier colloquy with Gutierrez are of questionable constitutional validity. The Fourth

Amendment, which applies to warrantless surveillance, electronic or otherwise, Katz v. United

States, 389 U.S. 347, 353 (1967), hinges on whether the target has a reasonable expectation of

privacy in the place to be searched or in the target’s “effects” (here, Gutierrez’s private thoughts

and memories that CW-13 obtained from him through coercion). Oliver v. United States, 466

U.S. 170, 182-183 (1984); Gouled v. United States, 255 U.S. 298, 304-306 (1921). “[A] search

occurs whenever the government intrudes upon any place in which a person has a ‘reasonable


19
  LaFave: 4 Search & Seizure (6th Ed. 2020) §§8.2(a), 8.2(n); 2 La Fave et al. Criminal Procedure §3.10(c) (4th Ed.
2017).

                                                        25
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 26 of 37




expectation of privacy.’” United States v. Bain, 874 F.3d 1, 12 (1st Cir. 2017) (quoting Katz, at

360 (Harlan, J., concurring)).

         In general, inmates, whether prisoners serving a sentence or detainees awaiting trial, have

a reduced expectation of privacy in a correctional facility. For example, prisoners using the

telephone must consent to the recording of their conversations with any party other than their

attorneys. United States v. Footman, 215 F. 3d 145, 154-155 (1st Cir. 2000).

         Within their individual cells, prisoners or detainees have virtually no expectation of

privacy and, therefore, no Fourth Amendment protection against unreasonable searches or

seizures. Hudson v. Palmer, 468 US 517, 526 (1984). Because cells are the primary place where

contraband can be effectively hidden in prison, the Supreme Court has held that privacy rights

within the cells must give way to the need for institutional security. Id.20 However, the Supreme

Court has not held that inmates are without any privacy rights at all in confinement but, rather,

“given the realities of institutional confinement, any reasonable expectation of privacy that a

detainee retained necessarily would be of a diminished scope.” Bell v. Wolfish, 441 U.S. 520,

556-557 (1979) (emphasis added) (citing Lanza v. New York, 370 U.S. 139, 143-144 (1962)).

         Despite the institutional setting, the barbershop at Billerica was a place where Gutierrez

had some expectation of privacy, as the room was private, isolated from the other inmates, and

deserted at the time of interrogation. CW-13 chose that venue and insisted on interrogating

Gutierrez there for precisely those qualities: a quiet, undisturbed and enclosed setting, away from

the cells and the busy common areas, would work better for both a full interrogation and for the

clarity of the recording, which because of the microphone placement in his shoe would be

subject to all manner of ambient noise. Although CW-13’s intent was to lure Gutierrez to the

20
  As this Court is aware, prison guards recently searched Gutierrez’s cell at the Donald W. Wyatt Detention Center
in Rhode Island and seized his legal papers in this case, illustrating in real-time the principle that detainees have no
recognized expectation of privacy in their cells.

                                                           26
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 27 of 37




barbershop, Gutierrez clearly relied on the privacy of that setting. See Bond v. United States, 529

U.S. 334, n.2 (2000) (stating that a Fourth Amendment violation is contingent on the defendant’s

privacy expectation, and not the government agent’s subjective intent to violate that privacy).

That showing of a defendant’s reasonable expectation is the first of two factors the Supreme

Court has considered when analyzing a potential violation. The second is whether the privacy

expectation is one “society is prepared to recognize.” Bain, 874 F.3d at 12 (quoting Bond, 529

U.S. at 338). This factor may seem problematic for Gutierrez, as society may not be prepared to

recognize many rights at all for inmates – including detainees who have not been convicting of

anything. In fact, the Hudson Court’s holding, that Fourth Amendment protections do not apply

to prisoners in their cells, relied on this societal consideration. Id., 468 US 517, 524-525. But

CW-13’s interrogation took place in a closed room set up for cutting hair, and that circumstance

is far more analogous to a private business than a prison. While barbershops during the day are

often busy and portrayed in popular culture as places where patrons regularly gather and

exchange gossip (including an entire series of movies with the word “Barbershop” in the title), at

night, after closing, they are private spaces where the public is not privy. Society recognizes the

privacy right of individuals in a business that has closed its doors to the public for the day.

       The absence of prior judicial approval of the government’s decision to secretly obtain

information and subsequently record that information from Gutierrez, which would have

provided some safeguards for Gutierrez’s constitutional rights and defined the scope of the

interrogation – for which there was none, as CW interrogated Gutierrez about seemingly

anything that came to mind – is troubling. Searches and seizures without a warrant “are per se

unreasonable under the Fourth Amendment—subject only to a few specifically established and

well-delineated exceptions.” Katz. at 357 (citing United States v. Jeffers, 342 U.S. 48, 51 (1951)



                                                 27
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 28 of 37




(“Over and again this Court has emphasized that the mandate of the [Fourth] Amendment

requires adherence to judicial processes.”)). None of those exceptions apply.

       The oral communications comprising the initially unrecorded and then subsequently

“Memorexed” colloquies were acquired without prior (or indeed any) judicial approval and

violated the privacy safeguards Gutierrez relied upon under the Fourth Amendment. The

recordings and any materials derived from them, such as English and Spanish translations, must

be excluded from evidence at the trial in this case.

III.   SURREPTITIOUS TAPING OF THE DEFENDANT, AFTER FIRST COERCING
       STATEMENTS REGARDING HIS ALLEGED INVOLVEMENT IN
       RACKETEERING ACTIVITIES, WHEN HE WAS REPRESENTED BY
       COUNSEL VIOLATED HIS SIXTH AMENDMENT AND ARTICLE 12 RIGHTS.

       The Sixth Amendment guarantees defendants all criminal prosecutions the right to the

assistance of counsel. Kirby v. Illinois, 406 U.S. 682, 689 (1972). The government may not

deliberately elicit incriminating statements from the defendant absent the presence of his counsel

or a knowing and voluntary waiver of his right to counsel. See Massiah v. United States, 377

U.S. 201,206 (1964). The principle “not only prohibits direct interrogation of a defendant, but

more generally prohibits any ‘knowing exploitation by the State of an opportunity to confront the

accused without counsel being present.’” Maine v. Moulton, 474 U.S. 159, 176 (1985). This

prohibition applies both to express interrogation, see e.g., Brewer v. Williams, 430 U.S. 387,

398-401 (1977), and to surreptitious efforts by the authorities deliberately to elicit incriminating

information. See e.g., United States v. Henry, 447 U.S. 264, 269-275 (1980) (use of jailhouse

informant to elicit admissions from incarcerated defendant); Massiah, 377 U.S. at 206-207 (use

of informant to elicit admissions from defendant who was released on bail).

               This right to counsel must apply to indirect and surreptitious
               interrogations as well as those conducted in the jailhouse... The
               relevant inquiry has been stated variously as whether the

                                                 28
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 29 of 37




               authorities deliberately elicited incriminating statements from the
               defendant or deliberately and designed set out to elicit information
               from the defendant or intentionally created a situation likely to
               induce the defendant to make incriminating statements.

Sweat v. Arkansas, 469 U.S. 1172, 1178 (1985) (Brennan, J., dissenting) (internal quotations

omitted.).

       At the time of CW-13’s interrogation, Gutierrez was represented by counsel on his

pending state firearm case, but that attorney was not present for the interrogation because he

obviously was not aware it was taking place. The prohibition against eliciting statements from a

defendant in the absence of counsel exists because any “secret” interrogation of the defendant

without the protection afforded by the presence of counsel, “contravenes the basic dictates of

fairness in the conduct of criminal causes and the fundamental rights of persons charged with

crime.” Massiah, 377 U.S. at 205 (quoting People v. Waterman, 175 N.E.2d 445, 448 (1961)).

       The government will almost certainly argue that Kirby forecloses Gutierrez’s argument

because it specifies that the Sixth Amendment right attaches to a defendant only “at or after the

time that adversary judicial proceedings have been initiated against him.” Kirby, 406 U.S at 688.

The Court also stated that Escobedo v. Illinois, 378 U. S. 478 (1972), seemingly an outlier on this

issue, is not apposite because that case’s prime function was “to guarantee full effectuation of the

privilege against self-incrimination,” and was limited to its facts. Id. at 689 (citing Johnson v.

New Jersey, 884 U.S. 719, 729 (1966)). However, Escobedo requires that counsel be provided,

inter alia, when an investigation “is no longer a general inquiry into an unsolved crime but has

begun to focus on a particular suspect,” and the suspect is in custody and subjected to

interrogations designed to elicit incriminating statements. Escobedo, 378 U.S. at 490-491.

       Here, the government had specifically identified Gutierrez as a suspect in the Rivas

homicide prior to his unexplained transfer to Billerica, a fact which appears in the FBI materials

                                                 29
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 30 of 37




cited above. Gutierrez submits there is a season for everything and that this Circuit has

recognized the Kirby rule might give way to due process concerns involving “deprivations of

life, liberty, or property without fundamental fairness through governmental conduct that offends

community sense of justice, decency and fair play.” Roberts v. Maine, 48 F. 3d 1287, 1291 (1st

Cir. 1995). Boskic, 545 F. 3d at 81-84, is not to the contrary given Gutierrez’s voluntary

appearance at the offices of federal investigators and his demonstration that he could answer or

refuse to respond to questions posed.

       Confessions, per se, may be not an evil but an unmitigated good, as McNeil v.

Washington, 501 U.S. 171, 181 (1991) teaches, but the competitive pressure to obtain them,

coupled with the all too convenient and frequent usage of mercenaries (paid in kind, and in

discounted criminal judgments but paid nonetheless), and cutting edge technology coupled with

duplicity and coercion seriously threatens to swallow the adversary system whole – a

questionable good at best.

       In Kuhlmann v. Wilson, 477 U.S. 436 (1986), the Court applied the Massiah test to

incriminating statements made to a jailhouse informant:

       [T]he primary concern of the Massiah line of decisions is secret interrogation by
       investigatory techniques that are the equivalent of direct police interrogation... a
       defendant does not make out a violation of that right [Sixth Amendment right to
       counsel] simply by showing that an informant, either through prior arrangement
       or voluntarily, reported his incriminating statements to the police. Rather, the
       defendant must demonstrate that the police and their informant took some action,
       beyond merely listening, that was designed deliberately to elicit incriminating
       remarks.

Id. at 459 (internal citations omitted.

       In this case, CW-13 was working for the government and asked specific questions of the

defendant which were designed to elicit incriminating answers. Had the defendant’s statements

been “spontaneously volunteered” or “blurted out” during the conversations, the Sixth

                                                30
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 31 of 37




Amendment would not have prevented suppression: “Statements obtained ‘by luck or

happenstance’ do not implicate the Sixth Amendment.” Maine v. Moulton, 474 U.S. 176.

However, CW-13 led the questioning; the defendant’s responses were direct and compelled by

the coercive nature of the interrogation – they were not spontaneously offered.

       Furthermore, CW-13 was instructed to concentrate on incidents for which the defendant

was a suspect, particularly the homicide, thereby avoiding the need to wait for a formal

investigation, arrest or indictment to proceed. “Deliberate chicanery by the government intended

to subvert an accused’s Sixth Amendment rights, by delaying formal charges, may give rise to a

right to counsel before charges are brought.” United States v. Bartelho, 120 F.3d 663, 675

(1997). This type of interrogation and intentional deprivation of the defendant’s right to counsel

violated his Sixth and Fourteenth Amendment rights.

IV.    THE DEFENDANT WAS ENTITLED TO THE PRESUMPTION OF
       INNOCENCE UNDER THE DUE PROCESS CLAUSE.

       “[U]nder the Due Process Clause, a pretrial detainee may not be punished prior to an

adjudication of guilt.” Bell v. Wolfish, 441 U.S. 520, 535-539 (1979). Gutierrez recognizes that

after a bail or other pretrial hearing he could lawfully be detained pending trial (and then become

subject to a detention facilities’ restrictions, regulation and conditions of confinement), so long

as those conditions or restrictions did not amount to punishment or otherwise violate the

Constitution. Ford v. Clark, 746 F. Supp. 2d 273 (D. Mass. 2010); O’Connor v. Huard, 117 F.3d

12, 16 (1st Cir. 1997).

       Regardless of how Gutierrez may have been viewed by his jailers, law enforcement

officers, and state and federal prosecutors, due to his perceived connection to MS-13, he was

entitled to far better treatment than what he received during the period of August 1, 2018 –

December 1, 2018. He was entitled, at least, to treatment consonant with the lawful U.S.

                                                 31
        Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 32 of 37




permanent resident status he enjoyed at the time of his August 1, 2018, arrest by the Peabody

Police Department for jointly possessing a firearm without a license. More to the point in this

proceeding, he was entitled to the presumption of innocence and the benefits and protections

which follow a plea of “not guilty.”21 Bell, 441 U.S. at 533; Pagano v. Allard, 218 F. Supp.2d

26, 34-35 (D. Mass. 2002) (describing the presumption of innocence as “a proxy for the

reasonable doubt standard,” which protects “against conviction except upon proof beyond a

reasonable doubt of every fact necessary to constitute the crime with which he is charged.”)

(citing In Re Winship, 397 U.S. 358, 364 (1970)).22

         From his initial arrest on August 1, 2018, to his November 28, 2018, initial appearance in

this Court, Gutierrez’s presumption of innocence and his right to due process of law (as the

values in that phrase are animated by the provisions of the Fourth, Fifth, Sixth and Fourteenth

Amendments) were wholly disregarded in favor of treatment of the defendant as little better than

a farm animal. As in Roberts v. Maine, 48 F. 3d at 1291-1292, the combination of circumstances

visited upon Gutierrez by agents of the government during his detention in custody pending trial

failed to meet the requirements of fundamental fairness. In their mistreatment of Gutierrez while

in their custody the agents of the state and/or federal government (or the players on the

prosecution team) “crossed the constitutionally significant divide from fact-finder to adversary.”

United States v. Larkin, 978 F. 2d 964, 969 (7th Cir. 1992) (quoting Hall v. Lane, 804 F.2d 79,

82 (7th Cir. 1986).


21
  No claim is made here that constitutional due process was not provided Gutierrez at proceedings in the Peabody
District Court or the Essex Superior Court. However, like the apocryphal “baby discarded with the bath water,”
these minimal constitutional benefits and protections due him not only evaporated but were consciously disregarded
by those in whose custody he was remanded pending trial. See Gerstein v. Pugh, 420 U.S. 103, 114 (1975); Stack v.
Boyle, 342 U.S. 1, 5 (1951); 18 U.S.C. § 3146, § 3148.
22
  Bell v. Wolfish, 441 U.S. at 533, notes that the presumption of innocence doctrine guarantees a detainee
constitutional due process rights, in that he will not be punished prior to a guilty verdict or plea.


                                                         32
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 33 of 37




         Here, the prosecution team’s scheming resulted in a coerced confession by Gutierrez,

“probably the most probative and damaging evidence that can be admitted against him.” Cruz v.

New York, 481 U.S. 186, 195 (1987) (quoting Bruton v. United States, 391 U.S. 123, 139-140

(1968) (White dissenting)). As Justice White noted in Bruton, a jury cannot be expected to

ignore a coerced confession even if directed by the court to do so. Id. (cited by Fulminante, 499

U.S. at 292 (separate section of opinion of Court by White for himself Marshall, Stevens and

Blackmun)).23 The significance of the end result of this craftiness in confining Gutierrez and

then, without notice to counsel, relocating him to another facility out of county, can be seen in

Justice Jackson’s observation in Watts v. Indiana, 338 U.S. 49, 59 (1949): “[A] any lawyer worth

his salt will tell the [client] in no uncertain terms to make no statement to police under any

circumstances.” See also In Re Grand Jury Proceedings, 814 F. 2d 791, 794-795 (1st Cir. 1987).

         Here, Gutierrez was summarily removed from his designated place of confinement:

without approval by the Peabody District Court Judge, whose order resulted in issuance of the

mittimus,24 without notice to Gutierrez’s state court counsel or his family, and; without his

property fund.25 Gutierrez, through undersigned counsel, requested evidence of compliance with


23
  Justice Kennedy neither wrote nor joined an opinion of another justice. He concurred in the judgment providing
the required fifth vote.
24
        The Mittimus of August 2018 issued by the Peabody District Court was directed toward “the Official In
Charge Of: Essex County House of Correction,” and stated:

         The Court has ORDERED that the defendant named above be committed to the above institution,
         held as a pretrial detainee without bail, and there await his or her next court appearance at the
         court location indicated above.

         And duly authorized officer is hereby ORDERED to convey and deliver the defendant safety to
         such institution, and to make return thereon. The official in charge of such institution is hereby
         ORDERED to receive the defendant into custody, to keep the defendant safely, and to return the
         defendant to the court indicated above on the date and time of next event indicated above, unless
         the defendant is otherwise legally discharged before such date.
25
        In sum, while Gutierrez’s facility transfer was superficially of the type corrections officials are permitted
to accomplish with convicted prisoners (M.G.L. c. 127, § 97); Riley v. O’Brien, 16-11064-LTS, 2016 BL368255*3,
2016 WL 6562113 (D. Mass. Nov. 3, 2018). Gutierrez status was that of a “pretrial detainee,” whose movement is

                                                         33
           Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 34 of 37




M.G.L. c. 276, § 52A, both from authorities at the relevant correctional facilities and from the

prosecutor in this case, all to no avail.26 None has yet been produced.

           What has occurred here quite plainly and simply is fraud. Deliberate chicanery is far too

genteel a descriptive phrase. It may be fraud committed not for personal gain but employed for

the perceived best of reasons – but it is fraud nevertheless. To substitute disguise and deception

as devices to obtain information from a transplanted detainee oblivious to the fact he is, in fact,

conversing with a government operative (admittedly not a sworn officer acting in the

performance of his duty while aspiring to a career in law enforcement but rather an accused

scallywag looking to score his “own get out of jail free” card), is to elevate form over substance.

It may be an improvement from the perspective of the evidence presenter, it is most certainly not

from the perspective of the object of the deception – the defendant. This Court, as the instructor

on the values embodied in the Constitution and from its wider and larger perspective is surely

aware of the corrosive effect of such practice. See Olmstead v. United States, 277 U.S. 438, 485

(1928) (cited by United States v. Archer, 486 F. 2d 670, 674-675 (2d Cir. 1973)):

           Decency, security, and liberty alike demand that government officials shall be
           subjected to the same rules of conduct that are commands to the citizen. In a
           government of laws, existence of the government will be imperiled if it fails to
           observe the law scrupulously. Our government is the potent, the omnipresent
           teacher. For good or for ill, it teaches the whole people by its example. Crime is
           contagious. If the government becomes a lawbreaker, it breeds contempt for law;
           it invites every man to become a law unto himself; it invites anarchy. To declare
           that in the administration of the criminal law the end justifies the means--to


governed by the provisions of M.G.L. c. 276, § 52A. See MacDougall v. Commonwealth, 447 Mass. 505, 508
(2006).

         Interestingly, Commonwealth v. Foxworth, 473 Mass. 149, 153-154 (2015), which dealt with a defendant’s
unsuccessful attempt to suppress admissions made to a jail mate under circumstances somewhat similar to those
present here, had one significant difference. In Foxworth, the reporting jail mate had no preexisting agreement with
the government, as did CW-13 in this case, and was instead an “informant at large,” acting on an entrepreneurial but
unencouraged hope to curry favor. He was not the government agent that CW-13 was.
26
     Letter of October 21, 2019, email of January 23, 2020 (attached herein at Exhibit “L”).


                                                           34
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 35 of 37




         declare that the government may commit crimes in order to secure the conviction
         of a private criminal--would bring terrible retribution. Against that pernicious
         doctrine this court should resolutely set its face.27

V.       THE RECORDINGS AND THEIR TRANSLATIONS ARE INADMISSIBLE
         HEARSAY.

         The government appears to be laying the entire foundation of its case with the recordings

CW-13 made of his alleged conversations in detention with Gutierrez. As such, the tapes and

their English translations, which the government will surely move to enter into evidence at trial,

will be offered for the truth of the matter asserted, i.e., that the declarant, Gutierrez, admitted to

the allegations regarding the 2018 killing of Herson Rivas, cited as a racketeering act in the

Superseding Indictment. The recordings serve no other purpose in this case. Therefore, that

evidence conflicts with the hearsay exceptions outlined in Crawford v. Washington, 541 U.S. at

59 n. 9 (2004) (Confrontation Clause bars the use of “testimonial statements” offered to

“establish[] the truth of the matter asserted.”).28

         Under other circumstances, such hearsay could be allowed in under the co-conspirator

exception, Fed.R.Evid. 801(d)(3)(E), if the statements were made at the time the two were

involved in a conspiracy and the statement furthered the conspiracy. United States v. Murphy,

852 F. 2d 1, 8 (1st Cir.1988) (United States v. Petrozziello, 548 F.2d 20, 23 (1st Cir. 1977)).

However, Gutierrez and CW-13 were not co-conspirators, and at the time of the alleged

statements, the alleged conspiracy itself would have been over, as all the codefendant in this case



 Archer does note that Justice Brandeis’ view, while eloquently stated, has never commanded the support of a
27

majority of the Supreme Court. It is cited to this Court as probative and because there is a season for everything.
28
          Co-defendants Eliseo Vaquerano Canas, Jonathan Tercero Yanes, and Djavier Duggins have filed motions
to exclude the statements on the recordings as inadmissible hearsay (Canas and Yanes filed a “Joint Motion in
Limine to Exclude Statements Made By Salvador-Gutierrez to CW-13,” on (Dkt # 359) under seal, and Duggins
filed his “Motion in Limine to Preclude Hearsay Testimony of Alleged Coconspirators Made to Government Agents
With No Available Hearsay Exception Under F.R.E. 801(d)(2)(E),” on September 24, 2020 (Dkt # 334)). Gutierrez
moves to join the motion filed by Canas and Yanes and incorporate all of the arguments contained herein by
reference.

                                                          35
       Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 36 of 37




were detained. Compare United States v. Aviles-Colon, 536 F. 3d 1, 22 (1st Cir. 2008) (not abuse

of discretion to admit Spanish-language recordings and their English translations where the

declarant and defendant had previously been coconspirators, and declarant testified as to his

personal knowledge of the gang, including internal conflicts and future plans known at the time

of the recording).

       Further, the information contained on the tapes, the statements allegedly made by

Gutierrez himself, were made under coercion. See Section I, infra. That, in and of itself, renders

the statements unreliable and inadmissible. The recording and their written translations are out-

of-court statements that meet no hearsay exception. As such, they were inadmissible. As for CW-

13, even had he not coerced the statements, he has no personal knowledge of Gutierrez’s

involvement or culpability, if any, in the charges leveled against Gutierrez in the Superseding

Indictment case and therefore cannot be allowed to be a witness at trial.




                                                36
         Case 1:18-cr-10450-MLW Document 488 Filed 12/01/20 Page 37 of 37




                                                      CONCLUSION

         For the reasons stated above, the recordings made by the government’s agent CW-13 are

inadmissible at trial, as are their transcriptions. The statements they purport to contain were

acquired by government covert action that was coercive and in direct violation to the U.S.

Constitution. The First Circuit has cautioned, “[f]ederal courts must be careful not to sanction

intentional unlawful conduct by law enforcement officers.” Jarabek, 726 F. 2d at 900, n.10. A

favorable decision for the government here would do precisely that: sanction deliberate

chicanery that violated the defendant’s constitutional rights, inter alia, to privacy, unreasonable

search and seizure, due process, assistance of counsel, and the prohibition against forced self-

incrimination.

                                                       Respectfully submitted,

                                                       HENRI SALVADOR GUTIERREZ,
                                                       By his attorney,

                                                       /s/ George F. Gormley
                                                       George F. Gormley (BBO# 204140)
                                                       George F. Gormley, P.C.
                                                       160 Old Derby Street, Suite 456
                                                       Hingham, MA 02043
                                                       Tel: 617 268-2999/Fax: 617 268-2911


Dated: December 1, 2020

                                           CERTIFICATE OF SERVICE

         I, George F. Gormley, certify that I understand that all counsel will receive electronic notice of the
electronic filing of this pleading.

                                                       /s/ George F. Gormley
                                                       George F. Gormley




                                                          37
